OPINION — AG — ** MEMORANDUM ** DOES ARTICLE V, SECTION 6, ARTICLE V, SECTION 7 OKLAHOMA CONSTITUTION REQUIRE THE LEGISLATURE TO ENACT SUCH " REGULATIONS AS MAY BE NECESSARY TO DETECT AND PUNISH FRAUD, AND PRESERVE THE PURITY OF THE BALLOT " IN ALL ELECTIONS, AND PROVIDE THAT " THE ELECTION SHALL BE FREE AND EQUAL " OUR STATE LEGISLATURE VIOLATED SAID SECTIONS WHEN IT PROVIDED IN 26 O.S. 391 [26-391] THE DECISIONS OF COUNTY ELECTION BOARD IN AUTHORIZED RECOUNT PROCEEDINGS IN REGULAR OR PRIMARY ELECTIONS. (ELECTIONS, RUN OFF, STATE OFFICERS, DATES) CITE: ARTICLE V, SECTION 7, ARTICLE V, SECTION 6 (FRED HANSEN)